Exhibit 10.20

 

Summary of Key Terms of Non-Employee Director Compensation Arrangements

 

Directors who are also employees of the Company receive no additional
compensation for their services as directors. Directors who are not employees of
the Company receive cash compensation and equity compensation as described
below. All Directors are also reimbursed for reasonable and necessary travel,
communications, and other out-of-pocket business expenses incurred in connection
with their attendance at meetings, while on corporate business or for continuing
education related to their board service.

 

Annual Cash Retainer

 

$25,000

 

 

 

 

 

Additional Annual Cash Retainers for:

 

 

 

 

 

 

 

Lead Director

 

$30,000

 

 

 

 

 

Audit Committee Chair

 

$20,000

 

 

 

 

 

Audit Committee Member

 

$10,000

 

 

 

 

 

Other Standing Committee Chair

 

$7,500

 

 

 

 

 

Other Standing Committee Member

 

$3,750

 

 

 

 

 

Special Litigation Committee Member

 

$7,500

 

 

 

 

 

Additional fee for excess meetings *

 

$1,000 in-person / $500 teleconference

 

 

 

 

 

Initial Option Grant

 

20,000 shares

 

 

 

 

 

Annual Option Grant

 

12,000 shares

 

 

 

 

 

Annual Standing Committee Member Option Grant **

 

3,000 shares

 

 

--------------------------------------------------------------------------------

* In excess of eight meetings per year.

 

** In 2005 the Board elected not to grant these awards.

 

All options are granted with an exercise price equal to the fair market value of
our stock on the grant date. Initial option grants vest and become exercisable
in 36 equal installments on each monthly anniversary of the grant date, such
that the stock option will be fully exercisable three years after the grant
date. Annual option grants, including annual option grants to standing committee
members, are made immediately following each annual shareholder meeting and vest
and become exercisable in twelve equal installments on each monthly anniversary
of the grant date, such that the stock option will be fully exercisable one year
after the grant date. The Board has discretion to elect not to make the
automatic annual option grants.

 

--------------------------------------------------------------------------------